Pottle, J.
1. Either want or failure of consideration may be shown in defense to an action on a promissory note, though the ñute be under seal. Baggs v. Funderburke, 11 Ga. App. 173 (74 S. E. 937).
2. A purchase-money note which purports to contain the terms of the sale can not be varied or added to by parol. Hence, where the purchaser of an article gives his note, and therein accepts a limited warranty and stipulates not to exact anything beyond, he will not be allowed to introduce parol proof of representations ■ or warranties not embraced in the note. But where a note given for the purchase-price of a horse contains no warranty of soundness, the purchaser may, in defense to an action on the note, plead and prove the breach of an express warranty of this character. Pryor v. Ludden, 134 Ga. 288 (67 S. E. 654, 28 L. R. A. (N. S.) 267); Anthony v. Cody, 135 Ga. 329 (69 S. E. 491); Tygart v. Sutton, 8 Ga. App. 20 (68 S. E. 488); Whigham v. Hall, 8 Ga. App. 509, 512 (70 S. E. 23).
3. No error of law was committed, and the evidence authorized the verdict.

Judgment affirmed.